          Case: 1:17-md-02804 Doc #: 3651 Filed: 03/11/21 1 of 8. PageID #: 509941
Motion denied. Parties are directed to meet and confer with each other and Special
                                                                             p     Master Cohen and
determine how best to ensure non-repetitive depositions of experts and third parties. /s/Dan Aaron
Polster 3/11/21

                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

     IN RE NATIONAL PRESCRIPTION         )                  MDL 2804
                                         )
     OPIATE LITIGATION                   )                  Case No. 1:17-md-2804
                                         )
     This Document Relates to:           )                  Hon. Dan Aaron Polster
                                         )
     Track Three Cases                   )
     ____________________________________)

          MOTION TO AMEND RULING REGARDING RE-DEPOSITION OF EXPERT WITNESSES

             Case Track Three Plaintiffs Lake and Trumbull Counties move the Court under

     Federal Rule of Civil Procedure 16(b)(4) to amend its June 25, 2020 Ruling Regarding Re-

     Deposition of Witnesses in this case. Plaintiffs seek an amendment to that order to

     incorporate a process for re-deposition of experts providing opinions designated as

     “generic” or generally applicable to the MDL as a whole (as opposed to jurisdiction or

     “case-specific” opinions applicable only to the Plaintiff Counties). Plaintiffs intend to

     divide their forthcoming expert reports into those two categories, and seek to ensure that

     such generic expert reports, and any subsequent deposition of an expert on his or her

     generic opinions, will be deemed generally applicable to all cases in the MDL against

     Defendants who have the opportunity to participate in such depositions.

             Plaintiffs believe that, by seeking to separate and distinguish between their

     experts’ generic and case-specific opinions, the proposed modification to this Court’s re-

     deposition protocol will benefit not only the efficient administration of this case, but also

     of the MDL as a whole. The Proposed Amendment is intended to prevent unnecessarily
     Case: 1:17-md-02804 Doc #: 3643
                                3651 Filed: 03/03/21
                                            03/11/21 2 of 8. PageID #: 509910
                                                                       509942




duplicative and unworkable re-deposition of the parties’ experts on common questions

of fact, and to streamline for trial questions of general and specific causation, as well as

Defendants’ compliance with regulatory requirements, among others. The Proposed

Amendment is thus in keeping with the spirit of the Court’s prior orders, and with the

purposes for which the MDL was established.

                                             BACKGROUND

        When the Track Three jurisdictions were selected to serve as bellwether cases for

trial, the Court ordered that all discovery propounded in Case Track One would be

deemed propounded in Track Three. Case Management Order Nunc Pro Tunc 1 (June 8,

2020), Dkt. 3329. As part of the implementation of that order, the Court entered a further

order limiting re-deposition of witnesses who had previously been deposed. Ruling

Regarding Re-Deposition of Witnesses (June 25, 2020), Dkt. 3359. That order provides for

limited re-deposition of experts who had previously been deposed. Id. at 3-4.

        Absent agreement otherwise by the parties: … (2) re-deposition of an expert
        witness who files in Track Three an expert report that is moderately
        amended compared to their report in Track One (i.e. contains some new or
        different opinions)1 shall be limited to: (a) 5.0 hours, or (b) 1.25 hours per
        defendant family that is the subject of that expert’s defendant-specific
        opinions, whichever is longer; (3) re-deposition of an expert witness who
        files in Track Three an expert report that is largely new compared to their
        report in Track One (i.e. contains many new opinions) shall be limited to:
        (a) 7.0 hours, or (b) 1.75 hours per defendant family that is the subject of
        that expert’s defendant-specific opinions, whichever is longer.

Id. at 3-4 (footnotes omitted).



1The June 25, 2020 order also provides for re-deposition limited to 3.0 hours where the expert report is
identical to the previous report in Track One. Plaintiffs do not expect any of the expert reports that will
be submitted by previously disclosed experts will be identical to their Track One reports.



                                                     2
     Case: 1:17-md-02804 Doc #: 3643
                                3651 Filed: 03/03/21
                                            03/11/21 3 of 8. PageID #: 509911
                                                                       509943




        As is generally the case in multidistrict litigation of this nature and in accordance

with the Court’s “hub and spoke” model of the MDL, see Suggestion of Remand 7 (Nov.

19, 2019), Dkt. 2941, in preparing the Track Three expert reports, it has become clear that

the parties’ experts hold a number of opinions that are relevant not just to Plaintiff

Counties but also to most, if not all, of the litigant jurisdictions nationwide. These

opinions address, among other things, matters such as Defendants’ corporate policies and

practices, Defendants’ conduct toward federal regulators, and the general causal link

between Defendants’ conduct and the types of harms Plaintiffs allege. Accordingly,

Plaintiffs anticipate that the parties’ Track Three reports will contain both general and

case-specific material.

        To streamline the presentation of this expert discovery and the evidence at trial

and to avoid duplication of effort in future cases across the MDL, Plaintiffs intend to

differentiate their experts’ generic and case-specific opinions proffered in Track Three,

thus allowing a separate deposition (or portion of a deposition) of the expert to proceed

with respect to the generic portions of their reports. It is Plaintiffs’ hope and intent that

the Court will subsequently deem these generic expert reports and depositions applicable

to other MDL cases involving the same Defendants.2 To facilitate that process, Plaintiffs

seek an order adjusting the re-deposition protocol.

        Plaintiffs recognize that--even though many of the expert witnesses they intend to

2 Plaintiffs are well aware that the only active defendants in Case Track Three at the moment are the

Pharmacy Defendants. Plaintiffs intend, at an appropriate time, to seek similar approval for the use of such
generic expert reports involving opinions related to the conduct of the Manufacturer and Distributor
Defendants. Moreover, where an expert witness’s opinions apply equally to those defendants, Plaintiffs
may subsequently seek leave to serve them with notice of, and invite their participation in, Case Track
Three depositions of those experts. But such relief is beyond the scope of the current motion.



                                                     3
     Case: 1:17-md-02804 Doc #: 3643
                                3651 Filed: 03/03/21
                                            03/11/21 4 of 8. PageID #: 509912
                                                                       509944




identify in Case Track Three have already submitted multiple expert reports in this MDL

and/or in related opioids litigation, and have been subjected to multiple prior

depositions 3 —the division of new expert reports into generic and case-specific

components, with the expectation that any deposition on the expert’s generic opinions

may be deemed applicable throughout the MDL, may well necessitate some modest

alteration of the time limits provided in the Court’s prior order for re-deposition of such

experts. Plaintiffs therefore ask the Court to modify those time limits in order to

accommodate Plaintiffs’ proposed approach. Plaintiffs’ proposal is as follows: In keeping

with previous ruling, the re-deposition of experts previously deposed would not exceed

7 hours, but for experts whose opinions are designated at least in part as generic,

deposition of the expert on those generic opinions would be limited to no more than four

(4) hours or 1.00 hours per defendant family that is the subject of the expert’s defendant-

specific opinions whichever is greater; and deposition on any case-specific opinions will

be permitted for no more than 3 hours or 0.75 per defendant family that is the subject of

that experts’ defendant-specific opinions, whichever is greater.

                                             ARGUMENT

        Under Rule 16(b), pretrial scheduling orders may address “the extent of

discovery” and “other appropriate matters.” Fed. R. Civ. P. 16(b)(3)(B)(ii), (vii).

Scheduling orders may be modified in the court’s discretion “for good cause.” Fed. R.


3It should be noted that of the experts Plaintiffs deposed in Track One, all of them have been deposed
subsequently on multiple occasions in litigation against these defendants, with several (including Dr.
Lembke, Dr. Keyes, Mr. McCann, Mr. Rafalski, and Mr. Alexander, having been deposed for more than a
total of 21 hours (some for 28) with all but Dr. Alexander having also been questioned as part of the New
York litigation Frye hearing over a 10-day period.).



                                                   4
    Case: 1:17-md-02804 Doc #: 3643
                               3651 Filed: 03/03/21
                                           03/11/21 5 of 8. PageID #: 509913
                                                                      509945




Civ. P. 16(b)(4); Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003). The Court’s June 25,

2020, Ruling, together with the Court’s Case Management Orders, embody the

scheduling orders in this case. Plaintiffs’ motion is therefore subject to Rule 16(b)(4).

       The first question under Rule 16(b)(4) is whether the movant has shown diligence

in complying with the order to be modified. In re Nat’l Prescription Opiate Litig., 956 F.3d

838, 843 (6th Cir. 2020). Plaintiffs have diligently complied with this Court’s Case

Management Orders. Indeed, Plaintiffs make this motion not despite but because of this

diligent compliance. Unlike the ordinary case in which Rule 16(b)(4) is invoked, Plaintiffs

do not seek relief from a Court-imposed deadline or to reopen matters already closed by

Court order. Plaintiffs seek instead only to allow both sides sufficient latitude to develop

and streamline the evidence generated as a result of their compliance without

unnecessary redundancy and duplication of efforts.

       The second question under Rule 16(b)(4) is whether the non-movant will suffer

unfair prejudice if the scheduling order is modified. Leary, 349 F.3d at 909, citing Inge v.

Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002). Defendants will suffer no unfair

prejudice if the Court amends the re-deposition protocols as Plaintiffs request. By

definition, each expert who is subject to the re-deposition order has already offered a

report on these issues and been deposed previously. Further, the Proposed Amendment

will allow both sides equal and ample opportunity to question the other’s experts on both

their generic and their case-specific opinions. Defendants therefore will not suffer any

prejudice from this proposed amendment.




                                              5
     Case: 1:17-md-02804 Doc #: 3643
                                3651 Filed: 03/03/21
                                            03/11/21 6 of 8. PageID #: 509914
                                                                       509946




        Finally, if the above two conditions are met, under Rule 16(b) a court may further

consider “any other factors [it], in its discretion, determines to be relevant.” Trask v. Olin

Corp., 298 F.R.D. 244, 267 (W.D. Pa. 2014) (citing 6A Charles Alan Wright & Arthur R.

Miller et al., Federal Practice and Procedure § 1522.2 (3d ed. 1998 & supp. 2010)). In addition

to the evident utility of the proposed amendment for streamlining the evidence in this

case, the proposed amendment could eventually also serve the MDL as a whole by

obviating the need for repeated depositions of the same experts on the same opinions, an

unnecessary, unduly burdensome and expensive, and ultimately unworkable approach.

        Such economies and efficiencies are at the core of the justification for this, or any

other, MDL. As the Sixth Circuit has recognized in this very MDL, “an MDL court has

broad discretion to create efficiencies and avoid duplication—of both effort and

expenditure—across cases within the MDL.” In re Nat’l Prescription Opiate Litig., 956 F.3d

838, 841 (6th Cir. 2020). Indeed, the very order creating the PEC in this MDL directs the

PEC to undertake discovery and develop evidence “on behalf of all Plaintiffs with cases in

these MDL proceedings.” CMO One ¶ 9(c) (Apr. 11, 2018), Dkt. 232 (emphasis added).

Consistent with that order, the PEC here seeks to make available for the use of every case

in the MDL the generic expert evidence developed in Case Track Three to the benefit of

the litigation as a whole.4


4 The need for such a process became clear in the recent motion practice concerning the de bene esse

deposition of Dr. David Kessler. Dr. Kessler’s expert opinions offered in Case Track One were in no way
case-specific, but applied generally to the Manufacturer Defendants’ conduct applicable to all cases in this
MDL. Nevertheless, in opposing that deposition, Defendants argued, inter alia, that it would be improper
to require them to cross-examine Dr. Kessler for use in any potential future trial without a case-specific
expert report, discovery deposition, and full case discovery. Manufacturing Defendants’ Opposition 1–2,
10–12, Dkt. 3599. Acknowledging these arguments while also recognizing that Dr. Kessler’s expert report
                                                                       Footnote continued on next page


                                                     6
     Case: 1:17-md-02804 Doc #: 3643
                                3651 Filed: 03/03/21
                                            03/11/21 7 of 8. PageID #: 509915
                                                                       509947




                                              CONCLUSION

        Because Plaintiffs have diligently complied with this Court’s Case Management

Orders, because the proposed amendment would not unfairly prejudice Defendants, and

because the proposed amendment would otherwise promote the efficiency of the MDL

as a whole, the Court should grant Plaintiffs’ motion.

 Dated:           March 3, 2021

                                                          Respectfully submitted,

                                                          Paul J. Hanly, Jr.
                                                          SIMMONS HANLY CONROY
                                                          112 Madison Avenue, 7th Floor
                                                          New York, NY 10016
                                                          (212) 784-6400
                                                          phanly@simmonsfirm.com

                                                          Joseph F. Rice
                                                          MOTLEY RICE LLC
                                                          28 Bridgeside Blvd.
                                                          Mt. Pleasant, SC 29464
                                                          (843) 216-9000
                                                          (843) 216-9290 (Fax)
                                                          jrice@motleyrice.com

                                                          Paul T. Farrell, Jr., Esq.
                                                          FARRELL & FULLER LLC
                                                          1311 Ponce de Leone Ave., Suite 202
                                                          San Juan, PR 00907
                                                          (304) 654-8281
                                                          paul@farrellfuller.com

                                                          Plaintiffs’ Co-Lead Counsel




was entirely generic, this Court allowed the deposition to proceed, but with an instruction to limit the scope
of testimony “to issues of general causation” and a bar on “solicit[ing] testimony specific to any
jurisdiction.” Order 2 (Jan. 11, 2021), Dkt. 3603. Plaintiffs now seeks to apply these same principles to
MDL-wide expert testimony more generally.



                                                      7
    Case: 1:17-md-02804 Doc #: 3643
                               3651 Filed: 03/03/21
                                           03/11/21 8 of 8. PageID #: 509916
                                                                      509948




                                                 /s/Peter H. Weinberger
                                                 Peter H. Weinberger (0022076)
                                                 SPANGENBERG SHIBLEY & LIBER
                                                 1001 Lakeside Avenue East, Suite 1700
                                                 Cleveland, OH 44114
                                                 (216) 696-3232
                                                 (216) 696-3924 (Fax)
                                                 pweinberger@spanglaw.com

                                                 Plaintiffs’ Liaison Counsel

                                                 Frank L. Gallucci
                                                 PLEVIN & GALLUCCI CO., L.P.A.
                                                 55 Public Square, Suite 222
                                                 Cleveland, OH 44113
                                                 (216) 861-0804
                                                 (216) 861-5322 (Fax)
                                                 FGallucci@pglawyer.com

                                                 Hunter J. Shkolnik
                                                 NAPOLI SHKOLNIK
                                                 360 Lexington Ave., 11th Floor
                                                 New York, NY 10017
                                                 (212) 397-1000
                                                 (646) 843-7603 (Fax)
                                                 hunter@napolilaw.com

                                                 Counsel for Plaintiffs Lake County and
                                                 Trumbull County, Ohio


                              CERTIFICATE OF SERVICE

       I hereby certify that on March 3, 2021, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. Copies will be served upon counsel of
record by, and may be obtained through, the Court CM/ECF system.

                                                 /s/Peter H. Weinberger
                                                 Peter H. Weinberger




                                             8
